                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MAURICE GODOY,                                     Case No. 18-cv-06650-HSG
                                   8                    Plaintiff,                          JUDGMENT
                                   9             v.

                                  10     EDMUND GERRY BROWN, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          For the reasons set forth in the Order of Dismissal, judgment is entered in favor of
                                  14   defendants and against plaintiff. The Clerk shall close the file.
                                  15          IT IS SO ORDERED AND ADJUDGED.
                                  16   Dated: 2/24/2020
                                  17                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
